But the Court refused to sustain the libel, observing that the directions of the statute must be pursued, or the Court could not take jurisdiction. The statute expressly enacts that no cause of divorce or alimony shall be brought before the Court, unless the party complaining shall file his or her libel in the office of the clerk, and shall cause the other party, if in the state, to be served with an attested copy, and a summons to appear at the Court fourteen days, at least, before its sitting. But if the party is not within the state, then the other party is to be notified in such manner as the Court shall direct. The statute is very plain, and its provision must be complied with.

The libellant discontinued.